998 F.2d 1018
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joe CHAPMAN, Appellant,v.James PURKETT, Superintendent, Appellee.
No. 93-1409.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 8, 1993.Filed:  July 14, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Joe Chapman, a Missouri inmate, appeals from the District Court's1 denial of his habeas petition under 28 U.S.C. § 2254 (1988).  We affirm.


2
Chapman pleaded guilty to rape in 1991 and was sentenced to serve eight years in prison.  Chapman did not file a direct appeal.  In July 1992, Chapman filed this petition, asserting that he possessed newly discovered evidence which showed he had been framed and that this evidence had been suppressed by the State.  The parties agree that Chapman has defaulted on these claims by not properly presenting them to the state courts.


3
We conclude that the District Court correctly denied Chapman's petition.  Because Chapman has not demonstrated both cause for his defaults and actual prejudice to him as a result of a claimed violation of federal law, nor a fundamental miscarriage of justice if his claims are not reviewed,  see Coleman v. Thompson, 111 S. Ct. 2546, 2565 (1991), and because he has not demonstrated that he falls within the "actual innocence" exception to cause-and-prejudice analysis,  see Herrera v. Collins, 113 S. Ct. 853, 860-61 (1993), we conclude that his defaults preclude federal habeas review of these claims.


4
We also reject Chapman's argument that the District Court erred in not conducting an evidentiary hearing.  A court considering a § 2254 petition needs to conduct an evidentiary hearing on allegations of newly discovered evidence only when those allegations are "substantial."   See Jensen v. Satran, 651 F.2d 605, 607-08 (8th Cir. 1981) (per curiam).  Chapman's allegations did not meet this standard.


5
Accordingly, we affirm the judgment of the District Court.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri, adopting the report and recommendations of the Honorable Catherine D. Perry, United States Magistrate Judge for the Eastern District of Missouri